DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 2/12/21, all requested changes to the claims have been entered.  Claims 1-23 were previously and are currently pending.  The amendment to claim 15 has resolved the pending objection to that claim which is herein withdrawn.  

Response to Arguments
Applicant’s arguments, see remarks, filed 2/12/21, with respect to all the pending 102 and 103 prior art rejections have been fully considered, are persuasive, and all those rejections are herein withdrawn.

Allowable Subject Matter
Claims 1-23 are allowed.
 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 12 and 13, please refer to the applicant’s remarks filed on 2/12/21 for the reasons of allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AARON W CARTER/Primary Examiner, Art Unit 2665